Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is dated as of May 28, 2013 and is
entered into between Endurance Specialty Holdings Ltd. (the “Company”), and John
R. Charman (the “Executive”).

WHEREAS, the Company desires to enter into this Agreement in order to embody the
terms of the Executive’s employment with the Company and the Executive desires
to enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

ARTICLE I.

Definitions

As used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Article I. Terms used in this Agreement and not
otherwise defined shall have the meaning set forth in the Companies Act 1981 of
Bermuda.

1.1 “Board” shall mean the Board of Directors of the Company.

1.2 “Business” shall mean the brokerage, underwriting, advising or consulting of
or with respect to any line of insurance or reinsurance underwritten by the
Company or any of its subsidiaries or affiliates as an insurer or reinsurer
during the Term.

1.3 “Cause” shall mean:

(a) any intentional act of fraud, embezzlement or theft by the Executive in
connection with his duties hereunder or in the course of his employment
hereunder

(b) the Executive’s admission or conviction of, or plea of nolo contendere to
either, (i) any felony or (ii) a misdemeanor involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

(c) any gross negligence or willful misconduct of the Executive resulting in a
demonstrable and material economic loss to the Company or any of its
subsidiaries or affiliates;

(d) any willful breach by the Executive of any one or more of the covenants
contained in Section 5.2, 5.3, 5.4 or 5.5 hereof, provided the Executive has
received 15 calendar days’ prior written notice of such breach in accordance
with Section 7.3 of this Agreement and has failed to remedy the breach in that
15 day period; or



--------------------------------------------------------------------------------

(e) any willful and material violation of any statutory or common law duty of
loyalty to the Company or any of its subsidiaries or affiliates resulting in a
demonstrable and material economic loss to the Company or any of its
subsidiaries.

For the purposes of determining Cause, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.

1.4 “Change in Control” shall mean:

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 50% or more of either (i) the then outstanding ordinary shares, par value
$1.00 per share, of the Company (the “Outstanding Ordinary Shares”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors pursuant to the Bye-Laws of the
Company (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition of Change
in Control; provided, further, that for purposes of clause (B), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 50% or more of the Outstanding
Ordinary Shares or 50% or more of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional Outstanding Ordinary
Shares or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board
within a 24 month period; provided, that any individual who becomes a director
of the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided, further, that any individual who
was initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

 

2



--------------------------------------------------------------------------------

(c) the consummation of a reorganization, amalgamation, merger or consolidation,
or sale or other disposition of all or substantially all of the assets, of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Ordinary Shares
and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 55% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 50% or
more of the Outstanding Ordinary Shares or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

(d) the consummation of a plan of complete liquidation or dissolution of the
Company.

1.5 “Change in Control Period” shall mean the period commencing three months
prior to the date of a Change in Control and ending on the first annual
anniversary of the date of a Change in Control.

1.6 “Confidential Information” shall mean any confidential or proprietary
information, trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information, operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information relating to the Company or any of
its divisions, subsidiaries or affiliates, or that the Company or any of its
divisions, subsidiaries or affiliates may have received belonging to suppliers,
customers or others who do business with the Company or any of its divisions,
subsidiaries or affiliates.

 

3



--------------------------------------------------------------------------------

1.7 “Date of Separation from Service” shall mean the following:

(a) if the Executive’s employment is terminated for Cause, the date specified in
the Notice of Separation from Service;

(b) if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;

(c) if the Executive’s employment is terminated for Disability, 15 calendar days
after the Notice of Separation from Service is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 15 calendar day period);

(d) if the Executive’s employment is terminated by the Executive with Good
Reason, 30 calendar days after the Notice of Separation from Service is given
(provided that the Company shall not have cured the event giving rise to the
Executive’s right to separation from service for Good Reason during such 30
calendar day period);

(e) if the Executive’s employment is terminated by the Company by delivery of a
notice of non-renewal of this Agreement pursuant to Section 3.1 , such Renewal
Date; and

(f) if the Executive’s employment is terminated by the Executive or the Company
for any other reason, the date specified in the Notice of Separation from
Service, which shall (subject to section 6.1(d)) not be less than 14 calendar
days nor more than 30 calendar days from the date such Notice of Separation from
Service is given.

1.8 “Disability” shall mean any condition which (i) prevents the Executive from
substantially performing his duties under this Agreement for a period of at
least 120 consecutive days, or 180 non-consecutive days within any 365-day
period, and (ii) causes the Executive to become eligible for the Company’s
long-term disability plan.

1.9 “Good Reason” shall mean,

(a) a material diminution in the Executive’s Base Salary;

(b) the assignment to the Executive of duties materially inconsistent with the
Executive’s position as Chairman and Chief Executive Officer of the Company or a
material reduction in the Executive’s authorities or responsibilities as
Chairman and Chief Executive Officer of the Company;

(c) the Executive is required to report to a corporate officer or employee
instead of reporting directly to the Board;

(d) a material change in the geographic location at which the Executive must
perform his services on behalf of the Company;

(e) a material breach by the Company of its obligations under the Restricted
Share Agreement or the Option Agreement or a termination of the Restricted Share
Agreement under section 11(d) of that Agreement or the termination of the Option
Agreement under section 10(e) of that Agreement;

 

4



--------------------------------------------------------------------------------

(f) the Board failing to elect the Executive as the Chairman or failing to
recommend the re-election of the Executive as a director to the shareholders of
the Company; or

(g) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

It is understood and agreed by the parties hereto that the Executive ceasing to
be the Chairman or a director of the Company as a result of the failure of the
Executive to be re-elected by the shareholders of the Company shall not
constitute “Good Reason.”

1.10 “Notice of Separation from Service” shall mean a notice that shall indicate
the specific separation from service provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for severance of the Executive’s service with the Company under
the provision so indicated.

1.11 “Option” shall mean the option to acquire ordinary shares, par value $1.00
per share, of the Company, pursuant to the Option Agreement.

1.12 “Option Agreement” shall mean the Option Agreement, by and between the
Company and the Executive, dated May 28, 2013.

1.13 “Restricted Share” shall mean each ordinary share, par value $1.00 per
share, of the Company, issued to the Executive under the Restricted Share
Agreement.

1.14 “Restricted Share Agreement” shall mean the Restricted Share Agreement, by
and between the Company and the Executive, dated May 28, 2013.

ARTICLE II.

Employment, Duties and Responsibilities

2.1 Employment. During the Term, the Company agrees to employ the Executive and
the Executive hereby agrees to be employed as the Chairman and Chief Executive
Officer of the Company, upon the terms and subject to the conditions contained
in this Agreement. It is acknowledged and confirmed that the Executive has been
appointed to the Board on the date of this Agreement.

2.2 Duties and Responsibilities. The Executive shall report exclusively to the
Board and have such duties and responsibilities during the Term consistent with
his position as Chairman and Chief Executive of the Company as specified by the
Board. These duties and responsibilities may be modified from time to time in a
manner consistent with the Executive’s position as Chairman and Chief Executive
Officer. The Executive agrees to serve as a director and/or officer of any
subsidiary of the Company at a level commensurate with his position as Chairman
and Chief Executive Officer as may be reasonably requested by the Board.

 

5



--------------------------------------------------------------------------------

2.3 Base of Operation. The Executive’s principal base of operation for the
performance of his duties and responsibilities under this Agreement shall be the
offices of the Company in Pembroke, Bermuda; provided, however, that the
Executive shall perform such duties and responsibilities outside of Pembroke,
Bermuda as shall from time to time be reasonably necessary to fulfill his
obligations hereunder. The Executive will not be required by the Company to
spend more than 45 working days in any single jurisdiction (other than Bermuda)
in any period of 12 months without his consent. The Company and the Executive
may at any time during the Term mutually agree to change the principal base of
operation for the performance of the Executive’s duties and responsibilities.
The Executive’s performance of any duties and responsibilities shall be
conducted in a manner consistent with any tax operating guidelines promulgated
from time to time by the Board.

ARTICLE III.

Term

3.1 Term. The term of this Agreement shall commence as of the date of this
Agreement and, unless terminated sooner as provided in Article VI, continue
until the fifth anniversary of the date of this Agreement (the “Initial Term”).
The Initial Term shall be extended for successive one-year periods (each, an
“Extension Term” and, collectively with the Initial Term, the “Term”) as of each
May 28th commencing May 28, 2018 (each, a “Renewal Date”) unless, with respect
to any such Renewal Date, either party gives the other party hereto at least 90
days prior to the expiration of the then-applicable Term written notice of its
election not to so extend the Term.

ARTICLE IV.

Compensation and Expenses

4.1 Salary, Bonuses, Incentive Awards and Benefits. As compensation and
consideration for the performance by the Executive of his obligations under this
Agreement, the Executive shall be entitled, during the Term, to the following:

(a) Base Salary. During the Term, the Company shall pay to the Executive a base
salary of $100 per annum, subject to increase from time to time as determined by
the Board (“Base Salary”). The Executive’s Base Salary shall be payable in
accordance with the Company’s normal payroll procedures and shall not during the
Term be reduced below the annual rate payable to the Executive on the date of
this Agreement.

(b) Annual Incentive Compensation. The Executive shall not be eligible for
annual incentive compensation.

(c) Long-Term Incentive Compensation. The Executive shall not be eligible for
long-term incentive compensation.

 

6



--------------------------------------------------------------------------------

(d) Benefits. The Executive shall be eligible to participate in such pension,
savings plan, life insurance, health insurance, disability insurance and major
medical insurance benefits, and in such other employee benefit plans and
programs for the benefit of the employees and officers of the Company generally,
as may be maintained from time to time during the Term, in each case to the
extent and in the manner available to other employees of the Company, subject to
the terms and provisions of such plan or program. Health insurance cover shall
be provided for the Executive’s wife and dependent children (including by
adoption) in accordance with the Company’s existing health insurance plan for
similarly situated executives.

(e) Equity Awards. On the date of this Agreement, the Company and the Executive
shall enter into the Restricted Share Agreement and the Option Agreement.

(f) Review. With effect from the fifth anniversary of the date of this
Agreement, the Base Salary, Annual Incentive Compensation, Long-Term Incentive
Compensation and benefits of the Executive shall be reviewed by the Executive
and the Board and may be adjusted, by agreement of the Executive and the Board,
to rates and benefits commensurate for an executive of the qualification and
experience of the Executive in the Business.

(g) Vacation. The Executive shall be entitled to up to 30 days of paid vacation
per annum, subject to Company policy, to be taken in the Executive’s discretion,
in a manner consistent with the Executive’s obligations to the Company under
this Agreement.

(h) Travel Reimbursement. During the Term, the Executive shall be entitled to
lease at the Company’s expense for his use in connection with business travel a
private aircraft. In addition, the Company shall reimburse the Executive for the
lease expense of a private aircraft for personal use by the Executive and the
Executive’s wife and children (including by adoption) for up to twelve
(12) round trips to and from the East Coast of the United States (including
Atlanta, Georgia) and Bermuda per annum.

(i) Indemnification/Liability Insurance. The Company shall indemnify the
Executive as required by the Bye-laws of the Company, and shall maintain
customary insurance policies providing for indemnification of the Executive in
his capacity as a director or officer of the Company and its subsidiaries and
affiliates. In addition to the foregoing, the Executive and the Company agree to
enter into the Indemnification Agreement attached hereto as Exhibit A concurrent
with the execution and delivery of this Agreement.

4.2 Expenses; Other Benefits. During the Term, the Company shall provide the
Executive with the following expense reimbursements and perquisites:

(a) Business Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by the Executive in connection with the
performance of the Executive’s duties hereunder during the Term, subject,
however, to the Company’s policies relating to business-related expenses as in
effect from time to time.

 

7



--------------------------------------------------------------------------------

(b) Other Benefits. The Company may also provide for other benefits for the
Executive as it determines from time to time during the Term, consistent with
practices governing similarly situated senior executives of the Company.

4.3 Tax. The Company shall be responsible for and will duly and promptly report
and account for all payroll taxes, if any, that are required to be paid at any
time in Bermuda in respect of the salary and benefits provided to the Executive
under this Agreement and in respect of the equity awards to the Executive under
the Restricted Share Agreement and the Option Agreement.

ARTICLE V.

Exclusivity, Etc.

5.1 Exclusivity. During the Term, the Executive shall perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall (subject to the final sentence of this clause)
devote the Executive’s full business time, attention and effort to the affairs
of the Company and its subsidiaries and affiliates and shall use the Executive’s
reasonable best efforts to promote the interests of the Company and its
subsidiaries and affiliates. Notwithstanding the foregoing, the Executive may
engage in charitable, civic or community activities, provided that such
memberships and activities do not interfere with the Executive’s duties
hereunder, violate any of the Executives obligations under this Agreement or
create a potential business or fiduciary conflict. The Company acknowledges that
the Executive holds non-executive board positions with each of HSBC Bank Bermuda
Ltd, HSBC Insurance (Bermuda) Limited and Masterworks Museum of Bermuda Art and
agrees that the Executive may retain those positions and continue to fulfill his
obligations under those positions, to the extent the fulfillment of his
obligations under such positions do not unduly interfere with the performance of
his duties as Chairman and Chief Executive Officer of the Company or create a
potential business or fiduciary conflict.

5.2 Non-Solicitation.

(a) General. The Executive acknowledges that in the course of the Executive’s
employment with the Company the Executive will become familiar with trade
secrets and other confidential information concerning the Company and its
divisions, subsidiaries and affiliates and that the Executive’s services will be
of special, unique and extraordinary value to the Company and its divisions,
subsidiaries and affiliates.

(b) Non-solicitation. The Executive further agrees that during the Term and the
period from the Date of Separation from Service until the one year anniversary
of the Date of Separation from Service, the Executive shall not (i) in any
manner, directly or indirectly, induce or attempt to induce any employee of the
Company or any of its divisions, subsidiaries or affiliates to terminate or
abandon his or her employment for any purpose whatsoever or (ii) in connection
with the Business, call on, service, solicit or otherwise do business with any
customer of the Company or any of its divisions, subsidiaries or affiliates.

 

8



--------------------------------------------------------------------------------

(c) Exceptions. Nothing in this Section 5.2 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company,
(ii) a stockholder of Axis Capital Holdings Limited (or any successor entity) or
(iii) an owner of not more than two percent of the outstanding stock of any
class of a corporation whose principal business is competitive with the
Business, any securities of which are publicly traded, so long as the Executive
has no active participation in the business of such corporation or (iv) an owner
of not more than five percent of the outstanding stock of any class of any other
corporation whose securities are publicly traded.

5.3 Confidential Information.

(a) General. The Executive agrees that the Executive will not, at any time
during or after the Term, make use of or divulge to any other person, firm or
corporation any Confidential Information which he may have learned in connection
with his employment hereunder.

(b) Exceptions. The Executive’s obligation under this Section 5.3 shall not
apply to any information which (i) is disclosed or used during the Term by the
Executive as required or appropriate in connection with his duties as an officer
or director of the Company or a subsidiary or affiliate thereof, (ii) is
disclosed as required by a court of law, by any governmental agency having
supervisory authority over the business of the Company or any of its divisions,
subsidiaries or affiliates or by any administrative or legislative body,
(including a committee thereof) with apparent jurisdiction to order the
Executive to divulge, disclose or make accessible such information, (iii) is
disclosed to the Executive’s spouse, attorney and/or his personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Executive’s tax, financial and other personal planning (iv) is known publicly;
(v) is in the public domain or hereafter enters the public domain without the
fault of the Executive; (vi) is known to the Executive prior to his receipt of
such information from the Company or any of its divisions, subsidiaries or
affiliates, as evidenced by written records of the Executive or (vii) is
hereafter disclosed to the Executive by a third party not under an obligation of
confidence to the Company or any of its divisions, subsidiaries or affiliates.

(c) Executive Obligations. The Executive agrees that he shall, immediately after
he gains knowledge of any required disclosure of Confidential Information
pursuant to clause (ii) of subsection (b) above, give the Company written notice
promptly upon obtaining knowledge of the required disclosure of Confidential
Information and, in any event, prior to such required disclosure of Confidential
Information, and use commercially reasonable efforts to cooperate with the
Company (at the Company’s sole expense) in obtaining an adequate protective
order for such Confidential Information, provided that nothing shall require the
Executive to breach any legal obligation of disclosure. The Executive further
agrees to properly advise any recipient of Confidential Information pursuant to
clause (iii) of subsection (b) above of the obligations of the Executive
hereunder, to obtain the agreement of such recipient to be bound by the terms of
this Section 5.3 as if a signatory to this Agreement and to be responsible for
any breach by any such recipient of the terms of this Section 5.3. The Executive
further agrees not to remove from the premises of the Company, or as applicable,
the premises of any of its divisions, subsidiaries or affiliates, except as an
employee of the Company

 

9



--------------------------------------------------------------------------------

in pursuit of the business of the Company, its divisions, subsidiaries or
affiliates, or except as specifically permitted in writing by the Board, any
document or other object containing or reflecting any Confidential Information.
On or before the Date of Separation from Service, the Executive shall forthwith
deliver to the Company all such Confidential Information, including without
limitation all lists of customers, correspondence, accounts, records and any
other documents or property made or held by the Executive or under the
Executive’s control in relation to the business or affairs of the Company or its
subsidiaries or affiliates, and no copy of any such Confidential Information
shall be retained by the Executive.

5.4 Inventions. The Executive hereby assigns to the Company the Executive’s
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets, proprietary ideas, trademarks, trade
names, Internet domain names, writings, and copyrightable works that are
conceived by the Executive or developed or acquired by the Executive during the
Term in connection with the Executive’s employment by the Company, the
Executive’s duties to the Company and the business of the Company or any of its
subsidiaries or affiliates (“Developments”); provided, that the foregoing
assignment shall not apply to writings and copyrightable works of a general
nature about the Executive’s experience at the Company or about the insurance
industry that are created by the Executive outside of the Executive’s duties and
outside of normal working hours, subject in all cases to Section 5.3. The
Executive agrees to disclose fully all such Developments to the Company upon its
request, which disclosure shall be made in writing promptly following any such
request. The Executive shall, upon the Company’s request and at its expense,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries in respect
of the Developments.

5.5 Non-Disparagement. Each party hereto acknowledges and agrees that such party
will not defame or publicly criticize the services, business, integrity,
veracity or personal or professional reputation of the other party and, in the
case of the Company, its officers, directors, partners, employees, affiliates or
agents thereof, in either a professional or personal manner.

5.6 Remedies. The Executive acknowledges that the Company’s remedy at law for a
breach by him of the provisions of this Article V may be inadequate.
Accordingly, in the event of a breach or threatened breach by the Executive of
any provision of this Article V, the Company shall be entitled to injunctive
relief (without posting a bond or other security) in addition to any other
remedy it may have. If any of the provisions of, or covenants contained in, this
Article V are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any other jurisdiction, which shall be given full
effect, without regard to the invalidity or unenforceability in such other
jurisdiction. If, at any time of enforcement of this Article V, a court or an
arbitrator holds that the restrictions stated herein are unreasonable and/or
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable and/or enforceable in
a particular jurisdiction under such circumstances shall be substituted for the
stated period, scope or area and that the court or arbitrator shall be allowed
to revise the restrictions contained herein to cover the maximum period, scope
and area permitted by law; provided, however, that the determination of such
court or arbitrator shall not affect the enforceability of this Article V in any
other jurisdiction. This Agreement shall not authorize a court or arbitrator to
increase or broaden any of the restrictions in this Article V.

 

10



--------------------------------------------------------------------------------

5.7 Blue Pencil. If, at any time, the provisions of this Article V shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Article V shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter. The Executive and the Company agree that this Article V as
amended pursuant to the immediately preceding sentence, shall be valid and
binding as though any invalid or unenforceable provision had not been included
therein.

ARTICLE VI.

Separation from Service

6.1 Involuntary Separation from Service

(a) Separation from Service for Cause. The Company shall have the right to sever
the Executive’s service with the Company at any time for Cause by delivery of a
Notice of Separation from Service.

(b) Death. In the event the Executive dies during the Term, the Executive’s
service with the Company shall automatically be severed, such separation from
service to be effective on the date of the Executive’s death.

(c) Disability. In the event that the Executive suffers a Disability, the
Company shall have the right to sever the Executive’s service with the Company
by delivery of a Notice of Separation from Service.

(d) Separation from Service without Cause. The Company may at any time sever the
Executive’s service with the Company by delivery of a Notice of Separation from
Service for any reason other than Cause or the Executive’s death or Disability.
If such Notice of Separation from Service is given by the Company after the
fifth anniversary of this Agreement, 12 months’ notice of termination shall be
given by the Company. In the event the Company elects not to renew this
Agreement pursuant to Section 3.1 hereof, the Executive’s service with the
Company shall be severed on such Renewal Date and the notice of non-renewal of
this Agreement delivered by the Company to the Executive pursuant to Section 3.1
shall constitute delivery of a Notice of Separation from Service without Cause.

6.2 Executive Separation from Service.

(a) Separation from Service without Good Reason. The Executive may terminate his
employment at any time without Good Reason by delivery of a Notice of Separation
from Service to the Company. In the event the Executive elects not to renew this
Agreement pursuant to Section 3.1 hereof, the Executive’s service with the
Company shall be severed on such Renewal Date and the notice of non-renewal of
this Agreement delivered by the Executive to the Company pursuant to Section 3.1
shall constitute delivery of a Notice of Separation from Service without Good
Reason.

 

11



--------------------------------------------------------------------------------

(b) Separation from Service with Good Reason. The Executive may terminate his
employment for Good Reason only by delivery of Notice of Separation from Service
to the Company within 60 calendar days of the later of Executive first becoming
aware of the circumstances giving rise to the Executive’s right to terminate his
employment for Good Reason and termination of any negotiation between the
Company and the Executive to remedy the event in question.

6.3 Notice of Separation from Service. Any purported separation of the
Executive’s service with the Company (other than separation from service
pursuant to Section 6.1(b) or the second sentence of Section 6.1(d) hereof)
shall be communicated by written Notice of Separation from Service to the other
party hereto delivered in accordance with Section 7.3 hereof.

6.4 Effect of Separation from Service. In the event of any severance of the
Executive’s service with the Company during the Term, the Company shall pay to
or provide the Executive with the following compensation and benefits:

(i) Any earned but unpaid Base Salary up to and including the Date of Separation
from Service, payable in accordance with the Company’s customary payroll
procedures;

(ii) Any unreimbursed business expenses incurred by the Executive in the
performance of his duties for the Company prior to the Date of Separation from
Service, upon receipt by the Company of documentation in such form as
customarily required by the Company to report business expenses, payable in
accordance with the Company’s customary business expense reimbursement
procedures;

(iii) The Executive’s Base Salary for any vacation days accrued and unused
(determined in accordance with Company policy) by the Executive from the
immediately preceding January 1st until the Date of Separation from Service,
payable in accordance with the Company’s customary payroll procedures; and

(iv) Any other benefits available due to the Executive under the terms of this
Agreement or to employees of the Company generally, through and including the
Date of Separation from Service, payable or deliverable in accordance with the
terms and conditions applicable to such benefits.

6.5 Restricted Shares and Option. The Executive’s rights with respect to his
Restricted Shares and Option upon any separation from service with the Company
shall be governed exclusively by the terms and conditions of the Restricted
Share Agreement and Option Agreement.

6.6 Executive Release. The execution by the Executive of the Executive Release
attached hereto as Exhibit B shall be a condition precedent to the delivery to
the Executive by the Company of any post-employment release of restrictions or
vesting of the Restricted Shares or

 

12



--------------------------------------------------------------------------------

the Option (except in the case of the Executive’s death) under the terms of the
Restricted Share Agreement and the Option Agreement. In addition, the Executive
agrees that, upon a termination of employment prior to the end of the Initial
Term, a portion of the value delivered by the Company to the Executive under the
Restricted Share Agreement and the Option Agreement upon a termination of the
Executive’s employment shall be deemed severance pay in lieu of any notice
required under applicable law and that the Company shall have no other liability
to the Executive in respect of the termination of this Agreement.

6.7 Resignations. The resignation by the Executive from all director and officer
positions held by the Executive with the Company and any subsidiary or affiliate
of the Company shall be a condition precedent to the delivery to the Executive
by the Company of any post-employment payment or benefit under this Agreement,
the Restricted Share Agreement or the Option Agreement (other than in connection
with a separation of the Executive’s service with the Company as a result of the
Executive’s death).

6.8 Other Compensation and Benefits. Except as specified in Sections 6.4 and
6.5, the Executive shall not be entitled to any compensation, benefits or other
payments or distributions under the terms of this Agreement after the Date of
Separation from Service.

6.9 Obligations of the Executive. The Executive shall have no obligations to the
Company under this Agreement after the Date of Separation from Service, other
than as provided in Section 6.10, and except and to the extent Sections 5.2,
5.3, 5.4 or 5.5 shall apply.

6.10 Post-Separation from Service Cooperation. Following any separation of the
Executive’s service with the Company for any reason, the Executive shall
reasonably cooperate with the Company to assist with existing or future
investigations, proceedings, litigations or examinations involving the Company
or any of its divisions, subsidiaries or affiliates. For each business day, or
part thereof, that the Executive provides assistance as contemplated under this
Section 6.10, the Company shall pay the Executive an amount equal to $2,500. In
addition, upon presentment of satisfactory written documentation, the Company
will reimburse the Executive for reasonable out-of-pocket travel, lodging and
other incidental expenses he incurs in providing such assistance.

ARTICLE VII.

Miscellaneous

7.1 Life Insurance. The Executive agrees that the Company or any of its
divisions, subsidiaries or affiliates may at its own cost apply for and secure
and own insurance on the Executive’s life (in amounts determined by the Company)
for the benefit of the Company. The Executive agrees to cooperate fully in the
application for and securing of such insurance, including the submission by the
Executive to such physical and other examinations, and the answering of such
questions and furnishing of such information by the Executive, as may be
required by the carrier(s) of such insurance. Subject to Section 4.1, neither
the Company nor any of its divisions, subsidiaries or affiliates shall be
required to obtain any insurance for or on behalf of the Executive.

 

13



--------------------------------------------------------------------------------

7.2 Benefit of Agreement; Assignment; Beneficiary. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors, including,
any corporation or person with or into which the Company may be consolidated or
merged. This Agreement shall also inure to the benefit of, and be enforceable
by, the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees. No party
may otherwise assign or transfer any of its rights or obligations under this
Agreement.

7.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section 7.3) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section 7.3),
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 7.3:

If to the Company, to:

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Attention: General Counsel

Facsimile: (441) 278-0401

If to the Executive, to the residence address or residence facsimile number of
the Executive set forth in the records of the Company.

7.4 Entire Agreement: This Agreement, the Option Agreement, the Restricted Share
Agreement, the Indemnification Agreement, dated May 28, 2013, between the
Company and the Executive, the Share Purchase Agreement, dated May 28, 2013,
between the Company and Dragon Global Holdings Ltd., and the Shareholder
Agreement, dated May 28, 2013, among the Company, the Executive and Dragon
Global Holdings Ltd., together contain the entire agreement of the parties
hereto with respect to the terms and conditions of the Executive’s employment
and supersede any and all prior agreements and understandings, whether written
or oral, between the parties hereto with respect to the Executive’s employment
with the Company.

7.5 Amendment and Waiver. This Agreement may not be changed or modified except
by an instrument in writing signed by both of the parties hereto. The waiver by
either party of a breach of any provision of this Agreement shall not operate or
be construed as a continuing waiver or as a consent to or waiver of any
subsequent breach hereof.

7.6 Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

7.7 Arbitration. Except as otherwise set forth in Section 5.6 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in

 

14



--------------------------------------------------------------------------------

Hamilton, Bermuda administered in accordance with the Arbitration Act 1986, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive.

7.8 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of Bermuda, without regard to
principles of conflict of laws.

7.9 No Mitigation; No Offset. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against the
Executive.

7.10 Attorneys’ Fees. Each party to this Agreement will bear its own expenses in
connection with any dispute or legal proceeding between the parties arising out
of the subject matter of this Agreement, including any proceeding to enforce any
right or provision under this Agreement.

7.11 Termination; Survivorship. This Agreement shall terminate upon the
Executive’s separation from service with the Company, except that the respective
rights and obligations of the parties under this Agreement as set forth herein
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

7.12 Severability. Other than Article V, to which Section 5.7 shall apply,
whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

7.13 Other Agreements. Subject to the second sentence of this Section, the
Executive represents and warrants to the Company that to the best of his
knowledge, neither the execution and delivery of this Agreement nor the
performance of his duties hereunder violates or will violate the provisions of
any other agreement to which he is a party or by which he is bound.

 

15



--------------------------------------------------------------------------------

The Executive represents that he has provided the Company with copies of any and
all continuing covenants between the Executive and the Executive’s prior
employers relating to the Executive’s conduct in connection with or following
termination of the Executive’s employment with such employer. The Company
acknowledges that it is entering into this Agreement with knowledge of the terms
of the Executive’s former employment with Axis Specialty Limited (including the
non-competition terms) that have been disclosed (but not any terms not so
disclosed) by the Executive to the Company.

7.15 Company Obligations. The payment obligations of the Company under this
Agreement may be satisfied by any subsidiary or affiliate of the Company for
which the Executive provides services.

7.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   /s/ John V. Del Col Name:   John V. Del
Col Title:   General Counsel

 

  /s/ John R. Charman   John R. Charman

 

16